Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 15, 2019

                                        No. 04-19-00236-CV

         IN RE GUARDIANSHIP OF CHARLES INNESS THRASH, AN ADULT,

                        From the Probate Court No 1, Bexar County, Texas
                                  Trial Court No. 2017PC2912
                           Honorable Oscar J. Kazen, Judge Presiding


                                           ORDER
           Appellants filed their brief on May 4, 2019. Within their brief, appellants request that
this court take judicial notice of the trial court clerk’s record and the reporter’s record filed in a
related appeal, In re Guardianship of Charles Inness Thrash, No. 04-19-00104-CV. We DENY
appellants’ request.

          The clerk of this court is directed to electronically transfer the trial court clerk’s record
and reporters record in Appeal No. 04-19-00104-CV to the instant appeal.

          The appellees’ brief is due on or before June 14, 2019.



                                                       _________________________________
                                                       Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of May, 2019.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court